 


109 HR 4949 IH: Military Retirees’ Health Care Protection Act
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4949 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Edwards (for himself, Mr. Jones of North Carolina, Mrs. Christensen, Mr. Larson of Connecticut, Mr. Bartlett of Maryland, Mr. McGovern, Mr. Boucher, Mr. Scott of Virginia, Mr. Bishop of Georgia, Mr. Allen, Mrs. McCarthy, Ms. Bordallo, Mr. Berry, Mr. DeFazio, Mr. Ford, Mr. Bishop of New York, Mr. Van Hollen, Mr. Abercrombie, Mr. Ryan of Ohio, Mr. Honda, Mr. Rothman, Mr. Taylor of Mississippi, Mrs. Capps, Mr. Larsen of Washington, Mr. Jefferson, Mrs. Maloney, Mrs. Drake, Mr. Lynch, Mr. Gene Green of Texas, Mr. Blumenauer, Mr. Hinchey, Mr. Filner, Mr. Chandler, Mr. Cleaver, Mr. Gingrey, Mr. Barrow, Mr. Frank of Massachusetts, Mr. Farr, Mr. Goode, Mr. Simmons, Mr. Bonner, Mrs. Davis of California, Ms. Herseth, Mr. Gordon, Mr. McCotter, Mr. Higgins, Mr. Payne, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to prohibit increases in fees for military health care. 
 
 
1.Short titleThis Act may be cited as the Military Retirees’ Health Care Protection Act.  
2.Findings and sense of Congress 
(a)FindingsCongress finds the following: 
(1)Career uniformed service members and their families endured unique and extraordinary demands and sacrifices over the course of a 20- to 30-year career in protecting freedoms for all Americans. 
(2)The extent of these demands and sacrifices are never so evident as in wartime—not only in today’s Global War on Terrorism, but also over the last six decades of hot and cold wars when today’s retired service members were on continuous call to enter into harm’s way when and as needed. 
(3)The demands and sacrifices are such that few Americans are willing to accept them for a multi-decade career. 
(4)The primary offset for enduring the extraordinary sacrifices inherent in a military career is a system of extraordinary retirement benefits, including health care coverage considerably better than that afforded civilian workers, that a grateful Nation provides for those who choose to subordinate much of their personal life to the national interest for so many years. 
(5)Many private sector firms are curtailing health benefits and shifting significantly higher costs to their employees.  
(6)One effect of such curtailment is that retired members who work for such employers are turning to use of the TRICARE coverage they earned by their military service. 
(7)In some cases, civilian employers establish financial incentives for TRICARE-eligible employees to use TRICARE rather than the civilian employers’ coverage. 
(8)While the Department of Defense has made some efforts to constrain TRICARE program costs, a large part of the Department’s effort is to shift a larger share of cost burdens to retired service members. 
(9)The cumulative increases in enrollment fees, deductibles, and co-payments being proposed by the Department of Defense far exceed the 31-percent growth in military retired pay since the retired members’ fees were established 10 years ago. 
(10)The beneficiary cost increases being proposed by the Department of Defense fail to recognize adequately that career service members paid enormous in-kind premiums through their extended service and sacrifice. 
(11)A significant share of the Nation’s health care providers refuse to accept new TRICARE patients because TRICARE pays them significantly less than commercial insurance programs and imposes unique administrative requirements. 
(12)The significant majority of the savings the Department of Defense associates with the proposed fee increases is expected to come from deterring a large portion of TRICARE beneficiaries from using their earned military health benefits. 
(13)The Department of Defense has chosen to count the accrual deposit to the Department of Defense Medicare-Eligible Retiree Health Care Fund against the Department of Defense’s budget, contrary to the amendments made by section 725 of Public Law 108–375. 
(14)Department of Defense leaders have reported to Congress that counting such deposits against the Department of Defense’s budget is impinging on other readiness needs, including weapons programs—an inappropriate situation which section 725 of Public Law 108–375 was intended expressly to prevent. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Department of Defense and the Nation have a committed health benefits obligation to retired uniformed service members that exceeds the obligation of corporate employers to civilian employees; and 
(2)the Department of Defense has many additional options to constrain the growth of health care spending in ways that do not disadvantage beneficiaries and should pursue any and all such options rather than seeking large fee increases for beneficiaries.  
3.Prohibition on increases in certain health costs for members of the uniformed services 
(a) Prohibition on increase in charges under contracts for medical careSection 1097(e) of title 10, United States Code, is amended by adding at the end the following: A premium, deductible, copayment, or other charge prescribed by the Secretary under this subsection may not be increased after December 31, 2005.. 
(b)Prohibition on increase in amount of cost sharing requirement under pharmacy benefits programSection 1074g of title 10, United States Code, is amended by adding at the end of subsection (a)(6)(A) the following: After December 31, 2005, the dollar amount of a cost sharing requirement (whether established as a percentage or a fixed dollar amount) may not be increased..  
(c)Prohibition on increase in charges for inpatient careSection 1086(b)(3) of title 10, United States Code, is amended by inserting after charges for inpatient care the following: , except that in no case may the charges for inpatient care for a patient exceed $535 per day..  
(d)Prohibition on increase in premiums under TRICARE coverage for certain members in the Selected ReserveSection 1076d(d)(3) of title 10, United States Code, is amended by adding at the end the following: After December 31, 2005, the monthly amount of the premium may not be increased above the amount in effect for the month of December 2005..  
 
